Citation Nr: 0716604	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  00-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disorder, to 
include athlete's foot and fungal infections.

3.  Entitlement to service connection for facial scars.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to August 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, 
determined that new and material evidence was not received 
sufficient to reopen claims for entitlement to service 
connection for bilateral hearing loss and a skin disorder, to 
include athlete's foot and fungal infections.  While the 
veteran appealed the RO's determination with regard to two 
other matters addressed in the January 2000 decision 
(regarding entitlement to compensation benefits for post-
traumatic stress disorder (PTSD) and a nervous condition 
other than PTSD), these matters are no longer on appeal.  The 
RO has granted service connection for the former (see May 
2005 RO decision); and the veteran withdrew his appeal with 
regard to the latter (see December 2006 correspondence).  

The veteran's appeal was previously before the Board in 
September 2001, at which times the Board determined that new 
and material evidence had been submitted to reopen the claims 
and remanded the case for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.

This case is also on appeal from a June 2006 RO rating action 
that denied service connection for facial scars due to a 
heater explosion and found that new and material evidence had 
not been received to reopen a previously denied claim for 
entitlement to service connection for defective vision.

In September 2006, the Board remanded the veteran's case to 
allow him to testify at a Board hearing.  In December 2006, 
the veteran attended a hearing before the undersigned 
Veterans Law Judge at the Montgomery RO.  In addition, the 
veteran also attended a September 2000 hearing before a 
Decision Review Office at the Montgomery RO.  Transcripts of 
both hearings are of record.

The issues of entitlement to service connection for facial 
scars and whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for defective vision are addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not present within 
one year of the veteran's discharge from service and is not 
etiologically related to service.  

2.  A skin disorder of the feet was not present in service 
and the veteran's current skin disorder of the feet is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006).  

2.  Skin disorder of the feet was not incurred in or 
aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

With regard to the issues decided in this decision, the 
record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in July 2003, subsequent to its initial adjudication 
of the claims.  Although the originating agency did not 
specifically request that the appellant submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested that he submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  In addition, the veteran has been provided 
notice with respect to the disability-rating and effective-
date elements of his claims in a March 2006 letter.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice, the 
originating agency readjudicated the veteran's claims on a de 
novo basis in April 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests an organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Hearing Loss

The veteran contends that he incurred a bilateral hearing 
loss disability following a heater explosion during his 
active duty service.  While service medical records show that 
the veteran was seen for irritation of the eye and face 
following a February 1973 heater explosion, they contain no 
evidence of complaints, treatment, or a diagnosis related to 
hearing loss.  The report of examination for discharge in 
August 1973 shows that the veteran's hearing was found to be 
normal on clinical evaluation.  Although the post-service 
medical evidence of record shows that the veteran currently 
has bilateral hearing loss, there is no post-service medical 
evidence of a hearing loss disability until forty years after 
the veteran's discharge from service or of a nexus between 
the veteran's hearing loss and his military service.  
Moreover, a VA physician who examined the veteran and 
reviewed the claims folder in September 2004 found that it 
was unlikely that the veteran's current hearing loss 
disability was etiologically related to his military service.

In essence, the evidence of a nexus between the veteran's 
current hearing loss disability and his military service is 
limited to statements made by the veteran and his family.  
This is not competent evidence of the alleged nexus since 
laypersons, such as the veteran and his family, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


Skin Disorder

The veteran contends that his skin disorder of the feet, to 
include athlete's foot and fungal infections, was incurred 
during active duty service.  Service medical records contain 
no evidence of complaints, treatment, or a diagnosis related 
to the veteran's feet, and the August 1973 separation 
examination report shows that his feet were found to be 
normal upon clinical examination.  In addition, the first 
post-service evidence of a skin disorder of the feet is from 
June 1981, eight years after his discharge from active duty 
service, when the veteran complained of blisters on his left 
foot to his private physician and was diagnosed with tinea of 
the feet.  

The veteran has been provided two VA examinations with 
respect to his feet in September 2004 and November 2005.  In 
September 2004, the examiner diagnosed tinea pedis and 
onychomycosis.  With regard to such diagnoses, the examiner 
stated the following: "As the patient reports a history of 
this beginning during his active service in Germany and 
constantly and slow progressing to this day, it is likely 
that this began during his service in active duty."  
Although the September 2004 VA examiner found that it was 
likely the veteran's tinea pedis and onychomycosis began 
during active duty service, this opinion was based on nothing 
more than the veteran's recitation of history of having had 
the problem since service.  The Board is not required to 
accept doctors' opinions that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also Owens v. Brown, 7 Vet. App. 429 (1995).  
The Board has considered the September 2004 statement.  In 
this case, however, the treating physician did not conclude 
that the disorder was of service onset or was otherwise 
related thereto.  The examiner's statement constituted only a 
history provided by the veteran.  The Court has held that a 
bare transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 405 (1995).  Therefore, the opinion of the 
September 2004 VA examiner is given slight regard.  

When VA sought another examination and opinion in November 
2005, the examiner found that the veteran's claims folders 
contained no medical evidence that a fungal infection was 
incurred during active duty service.  This examiner had 
benefit of review of the entire claims file, including the 
statement from the September 2004 examiner.  In short, the 
probative medical evidence of record simply does not 
establish that the veteran's skin disorder of the feet was 
incurred during his active duty service. 

The evidence of a nexus between the veteran's current skin 
disorder of the feet and his military service is limited to 
statements made by the veteran and his family, and the 
recitation of such history (without comment or rationale) by 
the September 2004 examiner.  As noted above, this is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran and his family, are not qualified to 
render an opinion concerning medical causation.  See 
Espiritu, 2 Vet. App. at 492, 494.  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a skin disorder, to 
include athlete's foot and fungal infections, is denied.


REMAND

In a June 2006 decision, the RO denied entitlement to service 
connection for facial scars and determined that new and 
material evidence had not been received to reopen a claim for 
entitlement to service connection for defective vision.  
While the veteran filed a notice of disagreement with these 
determination in July 2006, it appears that no subsequent 
statement of the case (SOC) was ever issued with regard to 
these matters.  The Board is required to remand these issues 
to the RO for issuance of a SOC.  See Manlicon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should issue an 
appropriate statement of the case to the 
appellant and his representative on the 
issues of entitlement to service 
connection for facial scars and whether 
new and material evidence has been 
received to reopen a claim for 
entitlement to service connection for 
defective vision.  The veteran should be 
notified that if he wants to appeal, he 
has to submit a substantive appeal within 
60 days of the SOC, or within one year 
after the initial notification of denial 
for each issue.  If, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issues should these claims 
be returned to the Board.

2.  If the veteran perfects an appeal 
with respect to either matter, the RO or 
the AMC should ensure that any indicated 
development is completed before the case 
is returned to the Board.

	(CONTINUED ON NEXT PAGE)






By this remand, the Board intimates no opinion as to any 
final outcome of this case.  
The veteran need take no action until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


